Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 1 of 20 PageID #: 1
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 2 of 20 PageID #: 2
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 3 of 20 PageID #: 3
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 4 of 20 PageID #: 4
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 5 of 20 PageID #: 5
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 6 of 20 PageID #: 6
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 7 of 20 PageID #: 7
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 8 of 20 PageID #: 8
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 9 of 20 PageID #: 9
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 10 of 20 PageID #: 10
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 11 of 20 PageID #: 11
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 12 of 20 PageID #: 12
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 13 of 20 PageID #: 13
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 14 of 20 PageID #: 14
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 15 of 20 PageID #: 15




                              EXHIBIT 1
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 16 of 20 PageID #: 16


         DEMAND BY EMPLOYEES TO INSPECT SHARE RECORDS AND
        MINUTES PURSUANT TO SECTION 624 OF THE NEW YORK STATE
                     BUSINESS CORPORATION LAW


  TO:       FIRST RESPONSE CLEANING CORP. and THE COASTAL GROUP INC.

         PLEASE TAKE NOTICE that ROBERTO RODAS CUBIAS, as an employee of the
  above corporation who intends to demand, pursuant to the provisions of Section 630 of the
  Business Corporation Law of New York, payment of debts, wages and/or salaries due and
  owing to him as a laborer, servant, and/or employee of the above corporation for services
  performed by him for the above corporation within the six (6) years preceding the date of
  this notice from the ten largest shareholders of the above corporation, and who has
  expressly authorized the undersigned, as his attorney, to make this demand on their behalf,

          HE ALSO HEREBY DEMANDS the right to examine, in person or by agent or
  attorney, during usual business hours, the minutes of the proceedings of the shareholders
  and record of shareholders of the above corporation and to make extracts therefrom on or
  after five (5) days from receipt of this notice.

         Dated: New York, New York
                October 26, 2018

                                                 FISHER TAUBENFELD LLP

                                                 ________/s/________________________
                                                 Michael Taubenfeld
                                                 225 Broadway, Suite 1700
                                                 New York, New York 10007
                                                 Phone: (212) 571-0700
                                                 Facsimile: (212) 505-2001
                                                 ATTORNEYS FOR PLAINTIFFS
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 17 of 20 PageID #: 17




    NOTICE OF INTENTION TO ENFORCE SHAREHOLDER LIABILITY FOR
                        SERVICES RENDERED

  TO:   CARL WALSH and CHARLOTTE WALSH

  PLEASE TAKE NOTICE, that pursuant to the provisions of Section 630 of the Business
  Corporation Law of New York, you are hereby notified that ROBERTO RODAS CUBIAS, on
  behalf of himself and on behalf of all others similarly situated, intends to charge you and hold
  you personally liable as one of the ten largest shareholders of FIRST RESPONSE CLEANING
  CORP. and THE COASTAL GROUP INC., for all debts, wages, and/or salaries due and owing
  to him as a laborer, servant, and/or employee of the said corporation for services performed by
  him for the said corporation within the six (6) years preceding the date of this notice and has
  expressly authorized the undersigned, as his attorney, to make this demand on his behalf.

         Dated: New York, New York
                October 26, 2018

                                                 FISHER TAUBENFELD LLP

                                                 ________/s/________________________
                                                 Michael Taubenfeld
                                                 225 Broadway, Suite 1700
                                                 New York, New York 10007
                                                 Phone: (212) 571-0700
                                                 Facsimile: (212) 505-2001
                                                 ATTORNEYS FOR PLAINTIFFS
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 18 of 20 PageID #: 18




                              EXHIBIT 2
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 19 of 20 PageID #: 19
Case 1:18-cv-06021-AMD-ST Document 1 Filed 10/27/18 Page 20 of 20 PageID #: 20
